Citation Nr: 1733808	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to December 13, 2013, for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued the 10 percent rating for the lumbar spine disability. 

In November 2013, this case was remanded by the Board to the Appeals Management Center (AMC) for further development.  Upon remand, by a February 2014 rating action, the 10 percent rating assigned for the Veteran's lumbar spine disability was increased to 60 percent, effective from December 13, 2013.  The Veteran continued his appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The case was returned to the Board.

This issue was previously denied by the Board in a May 2014 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in September 2015 setting aside the May 2014 Board's denial of a rating in excess of 10 percent for the lumbar spine disability.  The Court did not disturb the Board's denial of a rating in excess of 60 percent for the lumbar spine disability.  The case was then returned to the Board.  

In January 2016, July 2016, and February 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 13, 2012, the degenerative disc disease of the lumbar spine was manifested by muscle spasm or guarding severe enough to result in an abnormal gait.

2.  From December 13, 2012, to December 13, 2013, the degenerative disc disease of the lumbar spine was manifested by incapacitating episodes having a total duration of at least 6 weeks.


CONCLUSIONS OF LAW

1.  Prior to December 13, 2012, the criteria for a 20 percent disability rating, but no higher, for the Veteran's degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2016).

2.  From December 13, 2012, to December 13, 2013, the criteria for a 60 percent disability rating, but no higher, for the Veteran's degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5242, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of February 1998 granted service connection for the Veteran's lumbar spine disability.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, a February 1998 rating action granted service connection and assigned a 20 percent disability rating for the Veteran's degenerative disc disease of the lumbar spine with numbness of the legs, effective from May 16, 1997, pursuant to DC 5293.  38 C.F.R. § 4.71a.  An April 2009 rating action assigned a separate rating of 10 percent, effective from December 8, 2008, for degenerative disc disease of the lumbar spine under DC 5242, effective from December 8, 2008, and separate ratings of 20 percent each for radiculopathy of the right and left leg were assigned pursuant to DC 8520, also effective from December 8, 2008.

In October 2010, the Veteran filed a claim for an increased rating.  In January 2012, the RO continued the 10 percent disability rating for degenerative disc disease of the lumbar spine pursuant to DC 5242.  While on appeal, in February 2014, the Veteran's disability rating was increased to 60 percent pursuant to DC 5243, effective from December 13, 2013, the date of a VA examination.  .

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243. The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a .

Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, DCs 5235 to 5243.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DCs 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is assigned a 20 percent rating.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note (1):  For purposes of evaluations under DC 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, DC 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As stated in Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Court further held that 38 C.F.R. § 4.59 required that all VA examination reports:  "(1) carefully note facial expression or wincing on pressure or manipulation and relate that to the affected joint; (2) carefully note crepitation in the soft tissues or joint structures; and (3) test for pain throughout range of motion in various ways."  The Board finds that the VA examinations obtained for evaluating the severity of the disability on appeal meet this requirement.

Turning to the merits of the claim, VA treatment records include an October 2009 magnetic resonance imaging (MRI) of the lumbar spine, which indicated minimal disc bulges at the L1-L2 and L4-L5 levels without significant stenosis of the central canal or neural foramina. 

On VA spine examination in November 2010, the Veteran presented with complaints of sharp low back pain with prolonged sitting.  He experienced weekly moderately severe flare-ups due to increased activity and cold weather.  Flare-ups were treated with Aleve, heating pad, and a TENS unit.  While he experienced some urinary urgency, there was no history of urinary incontinence, frequency, obstipation, or erectile dysfunction.  There was fatigue, stiffness, spasm, decreased motion, and sharp and constant lumbar spine pain.  Posture was normal with an antalgic gait, but no abnormal spinal curvatures.  There was no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion testing revealed 75 degrees forward flexion, 10 degrees extension, 8 degrees left lateral flexion, 15 degrees right lateral flexion, 15 degrees left lateral rotation and 20 degrees right lateral rotation, with objective evidence of pain.  Following repetitive-use testing, there was objective evidence of pain, but no additional limitation in range of motion.  A MRI taken in November 2010 and documented in the examination report indicated slight narrowing of the intervertebral disc space at the lumbosacral junction.  Otherwise, the lumbosacral spine examination was essentially unremarkable.  The examiner noted that the Veteran was not working due to bad headaches and arm pain/numbness due to an automobile accident.  The examiner diagnosed degenerative disc disease of the lumbar spine.  The lumbar spine disability caused decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength, and lower extremity pain.

VA treatment records include a July 2013 report, which indicates complaint of low back pain.  There was tenderness of the left paraspinal area.  The Veteran maintained a full range of motion of the thoracolumbar spine.  He was given an injection for the pain.

At the December 13, 2013, VA spine examination, the Veteran complained that his lumbar spine disability had progressively worsened since his last examination and caused him to occasionally miss work due to his symptoms.  He explained that his employer was aware of his medical condition and allowed him to miss work and take breaks due to his irritable bowel syndrome.  He stated that he had received emergency room care that included Depo Medrol trigger injections over the last year.  He also stated that he was unable to engage in intercourse and experienced pressure in his tailbone when having bowel movements due to his low back disability.  The Veteran complained of daily pain with at least two flare-ups per week that lasted up to two to three days during which he laid down, took Aleve, and used a heating pad.  His lumbar spine disability was aggravated by prolonged sitting while driving and getting into and out of his employer's dump truck.  The Veteran estimated that he missed two to three days each month due to back pain.  Range of motion testing revealed 70 degrees flexion with objective evidence of pain at 50 degrees, 10 degrees extension, right and left lateral flexion to 20 degrees with objective evidence of pain at 10 degrees; and right and left lateral rotation to 20 degrees with objective evidence of pain at 15 degrees.  Following repetitive-use testing there was no additional limitation in range of motion.  There was functional loss or impairment of the thoracolumbar spine due to less movement than normal; pain on movement; interference with sitting, standing, and/or weight-bearing; and, lack of endurance.  On palpation, there was generalized lumbar tenderness and bilateral SI tenderness.  There was muscle spasm and guarding of the thoracolumbar spine resulting in abnormal gait or spinal contour.  However, there was no evidence of ankylosis of the spine.  With the exception of the previously diagnosed radiculopathy of the lower extremities, there were no neurologic abnormalities or findings related to the Veteran's lumbar spine disability, such as bowel or bladder problems/pathologic reflexes.  The examiner found that the Veteran had incapacitating episodes over the past 12 months having a total duration of at least six weeks during the past 12 months.  The Veteran occasionally used a lumbar support (at work) and a brace for his lumbar spine disability.  With regard to the effect of his lumbar spine disability on employment, he had significant difficulty with prolonged standing and sitting, lifting, carrying, bending, twisting, and climbing.  The examiner diagnosed intervertebral disc syndrome and degenerative disc disease of the lumbar spine, and lumbar radiculopathy of the lower extremities.

The remaining treatment records do not provide evidence contrary to that described above.

To attempt to better understand the level of impairment prior to December 2013, the Veteran was afforded a VA examination in September 2016.  However, the September 2016 VA examiner failed to provide the requested retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar disability prior to December 2013.  The examiner noted the various records showing treatment for a back disability during the appeal period.  Specifically, the Veteran had emergency room visits prior to December 2013 for his low back pain.  However, he then went on to indicate that there was no indication that bed rest was ordered.  He explained that bed rest was an outdated mode of treatment.  The examiner noted that at the September 2016 VA examination, the Veteran did not have the conditions which caused an abnormal gait.  

A VA addendum medical opinion was obtained in March 2017 by the September 2016 VA examiner.  Following a review of the claims file, to include the prior VA examinations, the VA examiner determined that he could not find incapacitating episodes in the claims file regarding low back pain.  However, the examiner did note that the December 2013 VA examiner found that the Veteran experienced incapacitating back pain that resulted in six weeks of rest.  The March 2017 examiner noted that the claims file included emergency room visits for acute chronic low back pain, but the records did not show incapacitation.  The examiner stated that at the September 2016 VA examination, the Veteran had guarding and limitation of movement due to his degenerative disc disease of the lumbar spine.  During the December 2013 examination, the Veteran had functional loss with less movement than normal, pain on movement, interference with sitting, standing, and weight-bearing, and lack of endurance.  The March 2017 examiner found that it was likely that the Veteran's reports of limitation of movement represented the extent of functional limitation due to pain and were accurate.  The examiner determined that the Veteran did have muscle spasms resulting in abnormal gait, and although this was not noted at the November 2010 VA examination, the Veteran did have emergency room visits reporting muscle spasms prior to December 2013.

Having reviewed the foregoing, the Board finds that the Veteran is entitled to a 20 percent disability rating prior to December 13, 2012.  Prior to December 13, 2012, the Veteran's degenerative disc disease of the lumbar spine has been manifested by muscle spasm or guarding severe enough to result in an abnormal gait - the requirements for the next higher disability rating of 20 percent under 38 C.F.R. § 4.71a, DC 5242.  The November 2010 VA examiner's comments included notations of continuous, sharp pain on movement of the lumbar spine, even though the Veteran's gait was normal.  Muscle spasms and weekly moderately severe flare-ups were described by the Veteran at the November 2010 VA examination.  An antalgic gait was also documented at this examination.  "Antalgic" means "counteracting or avoiding pain, as a posture or gait assumed so as to lessen pain." 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 97 (32d ed. 2012).  At a July 2013 VA treatment visit, tenderness of the lumbar spine was documented and injections were required for the pain.  As pointed out by the March 2017 VA examiner, the Veteran did have emergency room visits reporting muscle spasms prior to December 2013, but the effect of the spasms on the Veteran's gait was not mentioned in the emergency room visits.  At the December 13, 2013, VA examination, the Veteran had muscle spasms and guarding of the thoracolumbar spine resulting in abnormal gait or spinal contour.  As pointed out by the Court in the September 2015 memorandum decision, it is unlikely that the Veteran's lumbar spine disability suddenly worsened on the date of the examination.  Thus, in giving the Veteran the benefit of the doubt and with consideration of the Veteran's reports of spasms and flare-ups, the Board finds that the Veteran's lumbar spine disability caused muscle spasm or guarding that resulted in an abnormal gait prior to December 13, 2012.  A 20 percent rating is assigned prior to December 13, 2012, for the Veteran's degenerative disc disease of the lumbar spine.  38 C.F.R. § 4.71a, DC 5242.

However, prior to December 13, 2012, a disability rating in excess of 20 percent is not warranted for the lumbar spine disability.  The medical evidence is negative for any clinical finding of forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis of the spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months - the requirements for a higher rating.  38 C.F.R. § 4.71a, DCs 5242, 5243.  On VA examination in November 2010, the Veteran had ranges of motion of the lumbar spine, albeit limited; however, these ranges of motion do not support a finding of ankylosis of the lumbar spine.  Additionally, range of motion testing at the November 2010 VA examination revealed forward flexion of the thoracolumbar spine to at least 75 degrees, even with consideration of the Veteran's pain.  On repetitive stress testing on VA examination in November 2010, there was no additional limitation in range of motion on repetitive testing.  The March 2017 VA examiner found that it was likely that the Veteran's reports of limitation of movement represented the extent of functional limitation due to pain and were accurate.  This evidence does not show limitation of flexion of the lumbar spine to less than 30 degrees or ankylosis of the spine - the requirements for a higher rating.  Further, as pointed out by the September 2016 and March 2017 VA examiners, the Veteran's claims file did not include documentation of incapacitating back pain.  A period of acute symptoms that required bed rest prescribed by a physician was not documented at the November 2010 VA examination or in the treatment records dated prior to December 13, 2012.  Thus, the Board finds that the Veteran is entitled to a 20 percent disability rating, but no higher, for his degenerative disc disease of the lumbar spine prior to December 13, 2012.  38 C.F.R. § 4.71a, DCs 5242, 5243.

In forming this decision, the Board has considered the Veteran's complaints of pain in the lumbar spine.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating.  38 C.F.R. § 4.71a.  Given that the Veteran was able to achieve the aforementioned ranges of motion of the lumbar spine on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability rating for that segment of the appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the degenerative disc disease of the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.

From December 13, 2012, to December 13, 2013, the Board finds that a disability rating of 60 percent is warranted.  The medical evidence shows that the Veteran's degenerative disc disease of the lumbar spine was manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, which warrants a higher 60 percent rating.  38 C.F.R. § 4.71a, DC 5243.  At the December 13, 2013, VA examination, the VA examiner found that the Veteran had incapacitating episodes over the past 12 months having a total duration of at least six weeks during the past 12 months.  As pointed out by the Court in the September 2015 memorandum decision, it is unlikely that the Veteran's lumbar spine disability suddenly worsened on the date of the examination.  Thus, in giving the Veteran the benefit of the doubt and in accordance with the examiner's findings, the Veteran experienced incapacitating episodes over the past 12 months (i.e., one year prior to the VA examination).  Thus, the Board finds that the Veteran is entitled to a higher 60 percent disability rating for his lumbar spine disability, effective one year prior to the VA examination (i.e., December 13, 2012).  38 C.F.R. § 4.71a, DC 5243.

From December 13, 2012, to December 13, 2013, a disability rating in excess of 60 percent is not warranted.  The medical evidence is negative for any clinical finding of unfavorable ankylosis of the entire spine, which would warrant the assignment of a higher 100 percent rating.  Such is simply not shown.  Indeed, as the Veteran is shown to retain motion of the thoracolumbar spine, the requirements for a 100 percent rating have not been met or approximated.  Further, in terms of the period from December 13, 2013, as the Veteran is already in receipt of a 60 percent schedular rating, the only basis for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine is if there is evidence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  It is again noted that ankylosis of the entire spine is not shown.  The Veteran clearly experiences limited range of motion, but the fact remains that his continued ability to manipulate his lumbar spine negates a finding of ankylosis.  38 C.F.R. § 4.71a, DCs 5242, 5243.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, on December 2013 VA examination, the examiner stated that the Veteran filed a claim for TDIU.  However, there is no claim of record and on examination the Veteran indicated that he is employed.  The Board notes that in this case the record does not indicate and the Veteran has not asserted that he is unemployable due to his service-connected lumbar spine disability.

In sum, the schedular criteria for a disability rating of 20 percent for the degenerative disc disease of the lumbar spine have been met prior to December 13, 2012.  The schedular criteria for a disability rating of 60 percent for the degenerative disc disease of the lumbar spine have been met from December 13, 2012.  




ORDER

Prior to December 13, 2012, entitlement to an increased disability rating of 20 percent, but no higher, for the degenerative disc disease of the lumbar spine is granted.

From December 13, 2012, entitlement to an increased disability rating of 60 percent, but no higher, for the degenerative disc disease of the lumbar spine is granted.



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


